DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 24-29, 32-36 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (2012/0321421).

Regarding claim 19, Lavoie teaches a dry-bulk tanker for the provision of binding agent for soil stabilization to a spreader (20), the dry-bulk tanker comprising: a storage container (18) for the binding agent; an intermediate chamber (48) connected to the storage container; a compression chamber (50) connected to the intermediate chamber; 

Regarding claim 20, Lavoie teaches the compression chamber (50) includes a cross-section tapered in a conveying direction (See Figure 11).  

Regarding claim 21, Lavoie teaches the conveying channel (84) includes a conveying channel longitudinal direction; the compression chamber includes a compression chamber longitudinal direction (coaxial with intermediate chamber 48); and the conveying channel longitudinal direction and the compression chamber longitudinal direction form an angle greater than 0 degrees, where 0 degrees is defined as a coaxial arrangement (90 degrees).  

Regarding claim 22, Lavoie teaches the angle is greater than 50 degrees.  

Regarding claim 24, Lavoie teaches the conveying channel (84) includes a conveying channel longitudinal direction; and the pneumatic line is connected to the conveying channel such that the conveying compressed air flows into the conveying channel substantially in the conveying channel longitudinal direction (paragraph [0043]).  



Regarding claim 26, Lavoie teaches a compression device (78) configured to compress the binding agent in the compression chamber (50), the compression device being arranged in at least one of the intermediate chamber and the compression chamber.  

Regarding claim 27, Lavoie teaches the compression device (78) is formed by an end region of the conveyor (48), the end region being defined in a conveying direction of the conveyor.  

Regarding claim 28, Lavoie teaches the conveyor protrudes into the compression chamber (Figure 11).  

Regarding claim 29, Lavoie teaches the conveyor is configured to compress the binding agent in a conveying direction in an end region of the conveyor (at 50).  

Regarding claim 32, Lavoie teaches the intermediate chamber (48) includes an inlet opening connected to the storage container (18); and the dry-bulk tanker further includes a cover (60) configured to partially close the inlet opening.  

Regarding claim 33, Lavoie teaches the cover is arranged in an end region of the conveyor in a conveying direction (Figure 7).  



Regarding claim 35, Lavoie teaches the closing element being configured to modify a passage cross-section between the compression chamber and the conveying channel.  

Regarding claim 36, Lavoie teaches the closing element (78) being configured to direct at least one of binding agent flow and conveying compressed air flow.  


Regarding claim 40, Lavoie teaches a conveying system for a dry-bulk tanker for the provision of binding agent for soil stabilization to a spreader, the conveying system comprising: an intermediate chamber (48); a compression chamber (50) connected to the intermediate chamber; 6Ser. No. 16/876,524 Attorney's Docket No.: 022139 (W10538)Customer No.: 23456a conveyor (47) arranged in the intermediate chamber for conveying the binding agent into the compression chamber; a conveying channel (84) connected to the compression chamber and configured to be connected to the spreader (20); and a pneumatic line (52) connected to at least one of the compression chamber and the conveying channel for feeding of conveying compressed air.  

Regarding claim 41, Lavoie teaches a method of conveying binding agent in a work train including a ground working machine and a dry-bulk tanker, the method comprising steps of: conveying the binding agent from a storage container (18) of the dry-bulk tanker into an intermediate chamber (48) of the dry-bulk tanker; conveying the binding .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (2012/0321421).

Regarding claim 23, Lavoie teaches the invention as described above but fails to teach  the angle is greater than 90 degrees.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angel greater than 90 degrees, since it has been held that discovering the optimum value of a result  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (2012/0321421) in view of Vosskuhler (3,777,658).

Regarding claim 30, Lavoie teaches the invention as described above but fails to teach the screw conveyor has a pitch reduction.  Vosskuhler teaches a conveying channel with a screw conveyor having a pitch reducing in the conveying direction in the end region (44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the pitch of the conveyor in Lavoie as taught by Vosskuhler to compress the conveyed material.4Ser. No. 16/876,524 Attorney's Docket No.: 022139 (W10538) Customer No.: 23456  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (2012/0321421) in view of Witter (2,487,503)
Regard,ing claim 31, Lavoie teaches the invention as described above but fails to teach the conveyor is a double flight screw conveyor in the end region.  Witter teaches a tanker having a conveyor wherein the conveyor is a double flight screw conveyor (37)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conveyor of Lavoie a double flight conveyor as taught by Witter as it is obvious to use a known technique to improve similar devices in the same way.  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (2012/0321421) in view of Dillingham (10,260,208)
Regarding claim 37, Lavoie teaches the invention as described above but fails to teach a rotary feeder.  Dillingham teaches a tank hopper having a rotary feeder (231) between the storage container (205) and the intermediate chamber (227) for conveying the binding agent from the storage container into the intermediate chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotary feeder in the tank of Lavoie as taught by Dillingham to prevent material buildup and interrupted material flow.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (2012/0321421) in view of Bomag DE 202008012104
Regarding claim 38, Lavoie teaches the invention as described above but fails to teach a work train.  Bomag teaches a dry bulk tanker in combination with a self -propelled ground working machine to form a work train, the self-propelled ground working machine including: a mixing rotor (6) arranged inside a rotor housing; and the spreader (13), wherein the spreader is configured to spread the binding agent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a work train in combination with the tanker of Lavoie as taught by Bomag to make the process more efficient and further as it is obvious to use a known technique to improve similar devices in the same way.

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 28, 2021